Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-25 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-13 are rejected for being dependent upon a rejected parent claim.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Appu et al., US Patent Application Publication 2018/0308202 (hereinafter Appu) in view of Jacob, US Patent Application Publication 2005/0166033 (hereinafter Jacob).
	Regarding claim 1, Appu teaches:
A reduced instruction set computer processor architecture comprising: multiple RISC processors each defining a primary processing core in a control-centric mode (see e.g. fig. 19), each primary processing core comprising: a main memory (see e.g. fig. 19, memory module); at least one cache memory; at least one arithmetic logic unit capable of reading from and writing to the at least one cache memory in a control-centric mode (see e.g. para. [0045], execution units within GPU can perform general 
Appu fails to explicitly teach a plurality of different node wrappers, a respective one of the plurality of different node wrappers being respectively associated with each of the primary cores.
Jacob teaches a plurality of different node wrappers each associated with a core (see e.g. fig. 1, 2, para. [0038-46], each cluster contains a microprocessor node with a node wrapper).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Appu and Jacob to include a plurality of different node wrappers, a respective one of the plurality of different node wrappers being respectively associated with each of the primary cores. 
Regarding claim 2, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 1, wherein the partitioning logic module is configured to partition the at least one load/unload matrix and meter data from the access memory and to combine load/unload matrix partitions back into a full output matrix (see e.g. Appu para. [0134], [0203], [0238]). 
Regarding claim 3, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 1, wherein each secondary core comprises: a processor including processing elements arranged in a ring, each processing element computes a rectangular partition of a result matrix, the result matrix being represented by the label Y, using single precision floating point arithmetic (see e.g. Appu fig. 19-21, para. [0073], [0082], [0270]). 
Regarding claim 4, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 3 wherein each arithmetic logic unit has an input that is associated with a node input memory, partitioning logic and an input state machine for transferring data from memory to the arithmetic logic unit and wherein each arithmetic logic unit has an output that is associated with an output memory, the output memory being updated throughout processing with the latest sum for the arithmetic logic unit as it is computed (see e.g. Appu fig. 19-21, para. [0134], [0203], [0221-40]). 
Regarding claim 5, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 1, wherein the architecture is formed on a single chip (see e.g. Appu fig. 17, para. [0045]). 

The processor architecture of claim 1 wherein, in the streaming mode, the arithmetic logic units of the RISC processor are used as streaming secondary cores (see e.g. Appu fig. 21, para. [0275-80]). 
Regarding claim 7, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 1, wherein each cache memory is a nodal memory comprising multiple memories (see e.g. Appu para. [0075]). 
Regarding claim 8, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 1, wherein each primary core has multiple arithmetic logic units (see e.g. Appu para. [0078], [0082]). 
Regarding claim 9, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 8, wherein the arithmetic logic units are configured as at least one of integer multipliers, integer multiplier accumulators, integer dividers, floating point multipliers, floating point multiplier accumulators, floating point dividers (see e.g. Appu para. [0082]). 
Regarding claim 10, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 9, wherein the arithmetic logic units are Single Instruction Multiple Data (SIMD) units (see e.g. Appu para. [0071], [0290]). 
Regarding claim 11, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 9, wherein, in the streaming mode, each node wrapper defines multiple hardware streams to be allocated to specific ones of the secondary cores (see e.g. Appu para. [0291-4]). 
Regarding claim 12, Appu in view of Jacob teaches or suggests:

Regarding claim 13, Appu in view of Jacob teaches or suggests:
The processor architecture of claim 1, wherein the partitioning logic module is configured to dynamically configure at least some of the primary cores to operate in the streaming mode or the control-centric mode in a dynamic manner during execution (see e.g. Appu fig. 21, para. [0275-80], dynamically scalable).
	Claims 14-25 are rejected for reasons corresponding to those given above for claims 1-13.

Response to Arguments
Applicant’s arguments regarding the amended node wrapper language have been considered but are moot in view of the new ground of rejection.
Applicant argues a lack of teaching of “the node wrapper being operable to define a plurality of secondary cores by configuring hardware network connections in a manner that defines at least one pipeline to allow data to stream out of arithmetic logic units into the main memory and other ones of the plurality of arithmetic logic units in a streaming mode”
	Examiner respectfully disagrees. A hardware connection can be “configured” by simply being arranged to transfer data over a bus. Appu teaches connections that are configured to transfer data. Further, in Appu, data is certainly “allowed” to stream out of arithmetic logic units in order to be output to memory such as during a store operation (see e.g. fig. 21, para. [0275-80], streaming to/from memory and other execution units). The memory of Appu is not read-only. Additionally, language upon which Applicant relies (“reconfiguring network connections”) has not been claimed, nor has any language specifying what such reconfiguring would structurally entail.
Applicant argues a lack of teaching of “each of the primary cores to operate in the streaming mode or the control-centric mode”
Examiner respectfully disagrees. Applicant’s argued independent claims fail to provide any significant language limiting the argued terms “streaming mode” or “control-centric mode.” When turning to the specification, it is described that the term control-centric “refers to a processor that relies primarily on reading and executing instructions for its processing and moving of data.” (see specification para. [0003]). There does not appear to be any specific and deliberate definition of “streaming mode” within the specification. Therefore this term has been interpreted to be a mode where data is “streamed” or transferred. Appu clearly describes multiple modes of processing including those that execute instructions for processing and moving data, and those in which data is transferred.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183